 MAYES BROS., INCORPORATED181Mayes Bros.,IncorporatedandInternationalChemical WorkersUnion,AFL-CIO.Case No. 33-CA-1534.November 21, 1963DECISION AND ORDEROn August 16, 1963, Trial Examiner Wellington A. Gillis issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.[The Board dismissed the (complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amended charge filed on November 27, 1962, and January2, 1963, respectively,by International Chemical Workers Union,AFL-CIO,herein-after referred to as the Union,the General Counsel for the NationalLaborRelationsBoard, hereinafter referred to as the Board,issued a complaint on January 4, 1963,againstMayes Bros., Incorporated,hereinafter referred to as the Respondent or theCompany,alleging that the Respondent, since on or about June 7, 1962, has refusedto bargain in goodfaithwith the Union in violation of Section 8(a)(5) and (1)and Section 2(6) and(7) of the NationalLaborRelations Act, as amended (61Stat. 136), hereinafter referred to as the Act.The Respondent thereafter filed atimely answer to the complaint denying the commission of any unfair labor practices.Thereafter,pursuant to notice,a hearing was held in Houston,Texas, before TrialExaminer WellingtonA. Gillis, atwhich all parties were represented by counsel andwere afforded full opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence pertinent to the issues, and to engage in argument.Timelybriefs were subsequently filed by the General Counsel and the Respondent.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Texas corporation maintaining its principal place of businessinHouston,Texas, is engaged in providing pipe coating and wrapping services.During the 12-month period immediately preceding the issuance of the complaintthe Respondent provided goods and services valued in excess of $50,000 to customerslocated outside the State of Texas, and, during the same period, made direct purchasesof goods valued in excess of $50,000 from concerns located outside the State ofTexas, which goods were shipped from points outside the State of Texas to Re-145 NLRB No. 17. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent'sHouston,Texas, operations.The parties agree, and I find,that theRespondent is engaged in commerce within the meaning of Section2(6) and (7)of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternational Chemical Workers Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe IssueWhether, at specific times during contract negotiations, the Respondent insisted,as a condition precedent to signing a contract, that the contract contain provisionsthe effect of which would be to remove from the grievance machinery, as distin-guished from arbitration procedure, matters relating to discipline and discharge.FactsOn February 7, 1962,1 after a hearing and an election, the Regional Director forthe Twenty-third Region certified the Union as the collective-bargaining representa-tive for the Respondent's production and maintenance employees.Thereafter, pur-suant to the request of the Union on March 26, the Union and the Respondentengaged in bargaining negotiations in an attempt to enter into a contract coveringthe employees involved, such negotiations consisting of 12 meetings commencingon April 6 and terminating on November 21 .2By way of background to the issue involved, it appears that at the initial bargain-ing session held on April 6, the Union presented the company representatives witha proposed contract containing,inter alia,separate grievance and arbitration provi-sions,which, taken together, comprised a demand for unlimited arbitration.OnApril 16, when the parties again met, the Company tendered its written contract asa counterproposal, which contained,inter alia,a management clause and a grievanceprocedure clause,3 the combined effect of which, as hereinafter discussed, restrictedarbitration to matters other than discipline and discharge.Thereafter, based upona comparative study of each proposed contract and the "give and take" procedurewhich customarily accompanies good-faith bargaining, during which both the Unionand the Company made substantial concessions, the parties tentatively adopted cer-tain portions of each and, upon entering into the eighth bargaining session on June 7,with the exception of four specific areas,4 apparent agreement had been reached onall terms of a contract, including the Company's article XVI, the first two provisionsof which readas follows:Section 1.It is the mutual intent and desire of the Union and the Companythat employees make an effort to settle their problems or grievances with theirsupervisor prior to resorting to the grievance procedure.Section 2.Should any difference arise between the Company and the Unionor the Company and any employee or group of employees as to the meaning,application, or interpretation of any provision or provisions of this agreement,such difference shall constitute a grievance.The major area of dispute, and the one with which this proceeding is principally con-cerned, involves the insistence by the Company of retaining in the management clausethe following italicized language: "Included within such rights, powers, and priv-ileges, but without limiting the generality of the foregoing, are . .the right to dis-cipline and/or discharge any employee or employees for cause determined to beiUnless otherwise specified, all dates refer to the year 1962.Thus, the parties met on April 6, 16, 19, and 25; May 2, 10, and 23; June 7, August 27;September 4; and November 9 and 21. Throughout these negotiations, Donald L Jones,attorney and International representative, was the chief negotiator for the Union, andCarltonWilde, attorney, and H. Boyd Mayes, president of the Company, represented theRespondent.8Under article XVI, entitled "Grievance Procedure," of the Company's proposal, whichprovided for both grievance and arbitration procedures, sections 1 to 4 were devoted togrievance machinery and sections 5 to 8 were confined to arbitration procedures.' The four areas upon which the parties were at odds on June 7 were the Union's desirefor, and the Company's refusal to grant, unlimited arbitration, a weekly or biweekly pay-day, a checkoff,and a 10-cent per hour wage increase. MAYES BROS., INCORPORATED183just by the Company."[Emphasis supplied.] sAccordingly, at the June 7 session,the Respondent in writing made the following proposal:In exchange for the union's agreement to accept the company's managementclause restrictingarbitrationand to accept the company's wage increase of 6¢per hour and to eliminate its check-off demand, the company agrees to acceptthe union's demand that pay day fall on Friday, and agrees to pay its employeesevery other Friday.Appropriate terminology will be worked out between theparties to effect this agreement. [Emphasis supplied.]The Union, although apparently willing to accept the rest of the management clause,objected to, and requested the deletion of, the language, "the right to disciplineand/or discharge any employee or employees for cause determined to be just by theCompany."Subsequently, at the bargainingsessionheld on September 4 under the auspicesof the Federal Mediation and Conciliation Service, the Union agreed to eliminatefrom its demands the checkoff, to accept the Company's 6-cent per hour wage increase,to accept the Company's earlier concession to pay employees every other Friday, andto accept the Company's management clause, all contingent upon the Company'sagreeing to eliminate that relevant portion of the clause containing the words"deter-mined to be just by the Company."The Company then announced that it wouldagree to the Union's propsal, including the deletion of the above disputed languagein the management clause, if the Union would agree to adding a section 10 toarticleXVI to read, "The discharge and discipline of employees shall not be subjectto the Grievance Procedure." 6After further discussion, during which the unionrepresentatives let it be known that the International Union would not condone theinclusion of such a provision, and further indicated that the membership, althoughnot particularly concerned about the phraseology of the management clause, feltthat certain inequities existed within the plant with which Mayes was not acquainted,the Company proposed that another section be added to article XVI which wouldread as follows:Mr. Mayes agrees to meet with the union committee at least once each payperiod at the request of the union committee to discuss employees problems.At this point, the union representatives stated that, as they were not in a positionto accept or reject the Company's offers, they would have to present them to theunion membership.Whether or not such action was taken is not reflected by therecord.In any event, 3 days later, on September 7, an unfair labor practice chargealleging a refusal to bargain (Case No. 23-CA-1487) was filedagainstthe Companyby the Union.5The management clause, from which this has been extracted, reads in full as follows'Management ClauseThe Company retains and shall continue to exercise any and all rights, powers, andprivileges which it had prior to the execution of this agreement except only as suchrights, powers, and privileges are clearly and expressly relinquished in this agreement.Included within such rights, powers, and privileges, but without limiting the gener-ality of the foregoing, are the rights to determine the size of the working force andthe number of employees required temporarily or permanently in any job classifica-tion or department ; the right to employ any person or persons whom the Companydesires to employ ; the right to discipline and/or discharge any employee or employeesfor cause determined to be just by the Company ; the right to determine the work tobe done by any job classification and to add additional job classifications ; the rightto determine and alter the means and methods of performing the work and to adopta new and/or different procedure, machinery, and equipment; and the right tooperate the business in any manner that the Company may deem to be most efficientor expedient."This language is extracted from Respondent's Exhibit No 2, a statement of positiondated October 1, tendered the Board in connection with the latter's investigation of unfairlabor practice charges filed against the Respondent on September 7 and subsequently with-drawn on October 24By letter to the Board, dated December 27, written in connectionwith the present unfair labor practice charges, the Company clarified the earlier state-ment of position by stating that the proposed section 10 offer made at the September 4bargaining session was as follows: "The discharge and discipline of employees shall notbe subject toSections5, 6, 7 or 8 of the Grievance Procedure." 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter datedSeptember 10, Union Representative Jones wrotethe Companyproposing the following:The Unionproposes signing the contract as proposed at our last bargainingsession held on September4, 1962 at the offices of the FederalMediation andConciliationinHouston,Texas withthe express stipulationthat thepresentmanagement rights clausebe subjectto the outcomeof the chargesnow on filewith theNationalLabor RelationsBoard concerningsaid clause.If in the opinion of theTrialExaminer, the Company's insistence on the dis-puted wordingin said clause,is an unfairlaborpracticewithin themeaning ofthe N.L.R.A., then the Companywill consentto the revisionof said clause aspreviouslydiscussed in the bargaining sessions,i.e. the deletion of the words"determined to be just by the Company."If the rulingof the TrialExamineris infavor of the Company then the Unionwill accept the said clause as nowworded.In the alternative the Unionproposesthat we subjectour disagreement con-cerning said clause to arbitration,bothsides agreeing to accept the arbitrator'sdecision as final and binding.By letter datedSeptember12,Wilde, on behalf of the Company,replied thatneither proposal was acceptable,indicating that the signing of a contract shouldawait anadjudication of the unfairlaborpractice charges.On October 24, the unfair laborpractice charges in CaseNo. 23-CA-1487 werewithdrawn and thereafter,pursuantto the Union'srequest that bargaining be re-sumed, theparties again met onNovember 9.At this meeting the Unionasked theCompany to reconsideritsprior refusal to deletethe words "determined to be justby the Company"in the management clause,to which the Company responded byreiterating its earlier stand taken on September4 that it would doso only if theUnion wouldagree to adding to articleXVI aprovision to the effectthatmatters ofdischarge and discipline shall notbe subjectto the arbitrationproceduresAfter afurther discussion,during which the Companyagain offered to include a provision re-quiringMayes to meetwith the unioncommittee at least once eachpay period todiscuss employment matters, theUnion asked whether the Company would be willingto eliminatethe previouslyagreed-uponno strike no lockout clause from the contractif the Unionwould agree to the management clause as proposed,and further re-quested thatthe Company review the whole of thepending contract in an effort tobreak the deadlock.The Companyagreed totheUnion's request,including thepossibility of deletingthe no strike no lockoutclause.Subsequentlythe parties met for the last timeon November 21, at which timethe Companytendered to theUniona letter,withattachments,containingitspro-posals for breaking the deadlock.Thoseproposalsincluded a substitutemanage-ment clause,which appearsto be no morebroadthan the onepreviously under dis-cussion, and a substitute grievanceprocedure clause, which, taken together, madedisciplinematters,otherthan discharge,subject to arbitration machinery, a partialbut substantialconcession on the partof the Company.?The Company's offer asto these proposalswas made contingentupon the Union's accepting three otherclauses,namely, substitute seniority and durationclauses and an additionalwage rate clauseAfter conferringamong themselves,the union representativesinformed the Com-pany thatits latest proposalswere not acceptable.On this note,bargaining necota-tions betweenthe parties ceased and,a few dayslateron November 27, the Unionfiled the instantunfairlaborpractice charge.7In pertinent part,the new management clause read as follows:Except as specifically limited by a specific provision of this agreement,the com-pany shall continue to have exclusive right to take any action it deems appropriatein the management of the plant and direction of the work force in accordance withits judgement[sic]All rights heretofore enjoyed,and all inherent and common lawmanagement functions and prerogatives which the company has not expressly modifiedor restricted by a specific provision of this agreement are retained and vested ex-clusively in the company and are not subject to arbitration under this agreementThe company specifically reserves the exclusive right in accordance with its judge-ment [sic] to reprimand, suspend, discharge, or otherwise discipline employees forcause..The new grievance procedure clause provided in part that"the company agrees to arbitratedisciplinary actions other than discharges which result from manifestly arbitrary exerciseof the company'smanagerial judgement[sic] in fixing the extent of the penalty,in whichcase the arbitrator may make appropriate modifications of the penalty " MAYES BROS., INCORPORATED185Analysis and ConclusionsThe complaint alleges that on or about certain specified dates, namely, June 7,August 27,September 4, and November 9 and 21, the Respondent refused to bargainin good faith by insisting,as a condition precedent to signing any agreement, that theUnion forfeit its statutory duty to represent Respondent's employees as to disciplineand discharge.In support thereof, the principal contention of the General Counselis that, throughout the bargaining negotiations,the Respondent insisted upon contractprovisions which would have the effect of removing matters relating to discipline anddischarge from contractualgrievancemachinery.The Respondent,in denying theallegations,contends that at no time did the Respondent take this position, but rather,that, until November 21, the Respondent insisted that matters relating to disciplineand discharge be withdrawn fromarbitrationprocedures only, and, after Novem-ber 21,when the Respondent relented by agreeing to permit discipline matters to goto arbitration,the Respondent insisted that only discharge matters be withheld fromarbitrationprocedures.8Based upon the documentary evidence,aswell as the testimony of both Jonesand Wilde, there is little question but that, from the June 7 bargaining session throughthe last meeting of the parties on November 21,the crucial stumbling block to anagreement on a contract was the Union's adamant position that matters of disciplineand discharge be submitted to an outside third party for decision(unlimited arbitra-tion),and, until its November 21 offer, the Company's equally adamant insistencethat final authority over such matters be reserved by the Company(arbitration lim-ited to matters other than discipline and discharge).I am further persuaded thatthe precise point raised by the General Counsel on behalf of the Charging Unionin this proceeding,and the one upon which the General Counsel's case must rise orfall,was not specifically raised after the April 16 session,certainly not pursued, byeither party during the course of the bargaining negotiations.9As articulated in the Respondent'sOctober 1 statement of position(relied upon bycounsel for the General Counsel in his brief),at the second bargaining session heldon April 16,the Company,in offering a "counter proposal to the union's demand forunlimited arbitration,"defined a grievance as any difference arising between theCompany and the Union or the Company and any employee or group of employees"as to the meaning,application,or interpretation of any provision or provisions ofthis agreement,"and made it known that such"differences.may be resolvedby the grievance procedure or submitted to arbitration," but that"there aresome matters which are withdrawn from thearbitration provisionsby the manage-ment clause,principally discharge and discipline of employees for cause."[Emphasissupplied.]Thus,assuming,as I do, that discipline and discharge actions would con-stitute grievances within the meaning of the definition,which definition,appearingas section 2 of article XVI, was subsequently adopted by both parties,1° it would8The record discloses,and I find, that,at all times commencing with the Union's initialrequest for bargaining on March 26,the Company willingly met with representatives ofthe Union,that both parties submitted their own proposed contracts,openly discussed andagreed upon various provisions contained in each, made concessions on some points andreceded from earlier positions each had taken,and right up to the last bargaining sessionon November 21, when the Company offered new proposals relating to the area still indispute, the Company was earnestly attempting to reach agreement on a contract satis-factory to both parties.Thus, the issue presented is narrow in its concept,as framed bythe pleadings,and does not pose the bad-faith question frequently found in refusal-to-bargain cases9Testimony by Jones indicates that,in discussing discipline and discharge,the com-pany representatives did not distinguish between grievance machinery and arbitrationmachinery,and that reference was always in terms of grievance procedure.Wilde, intestifying,stated that the inclusion of the disputed language in the management clausewould place matters of discharge and discipline outside the arbitration procedure,but, inanswer to the General Counsel's question of whether,during the June 7 discussions, heand Jones absolutely distinguished between arbitration procedure on one hand and griev-ance procedure on the other, Wilde testified that it was clear in his mind, but that he didnot know whether it was clear in Jones' mind.151 find without merit the General Counsel's argument that(1) the above definition ofgrievances is restricted,and, as such, would have the effect of denying Section 7 rights toemployees,and (2)by insisting upon such a definition,the Company engaged in bad-faithbargainingFirst, although the provision defining a grievance was initially proposed bythe Respondent,there is no evidence that the Company insisted upon its inclusion or thatthe Union, in susbequently agreeing upon its adoption,did so other than voluntarily.Asto the "restricted"argument advanced bl the General[Counsel, which,as I understand it, 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear that at this early stage of bargaining the Company was offering to permitdiscipline and discharge grievances, like any other grievances, to be subject to thegrievance procedure, but that, unlike other types of grievances, it was refusing topermit discipline and discharge actions to go to arbitration.Thereafter, assuming a lack of any further articulation on this point by eitherparty during contract discussions, and notwithstanding what I consider, under thecircumstances, to have been an inadvertent error on the part of the Company in itsstatement of position of October 1 in referring to the "Grievance Procedure" ratherthan to the arbitration provisions of the "Grievance Procedure" with respect to itsSeptember 4 offer, documents addressed to the Union by the Company consistentlyreferred to arbitration procedures, and not to grievance procedures, as might otherwisebe expected in view of the fact that the article was entitled "Grievance Procedure." 11Thus, in its written compromise proposal of June 7, the Company referred to themanagement clause as restricting arbitration, with no mention made of the grievanceprocedure.Again, in the Company's letter of November 21 to the Union, theterminology of which appears to have subsequently been agreed upon by Representa-tive Jones, the Company stated, "It is apparent that you consider unpalatable thecompany's insistence that matters of discipline and discharge be withdrawn fromarbitrationprocedures." [Emphasis supplied.]According to Wilde's unrefuted testi-mony, Jones, in discussing the substance with him, told Wilde that "We are notquarreling with the entire proposed management clause but only that portion whichdeletes matters of discipline and discharge from yourarbitrationprocedure."There is no evidence in the record indicating that, at any time after the Unionagreed on May 2 to a single contract provision (article XVI) containing bothgrievance and arbitration machinery, when it found itself unable to dislodge theCompany from its insistence upon withholding discipline and discharge from arbitra-tion procedures under the management clause, the Union asked the Company whetheritwould permit such matters to proceed through the grievance procedures of articleXVI or that the Company refused to agree to do so. Accordingly, there is no evidencethat at any time the company representatives insisted that discipline and dischargebe withheld specifically from the grievance machinery (as distinguished from arbitra-tion machinery). Even assuming,arguendo,that there could be a question of contractinterpretationas towhether the language of the management clause, when applied tothe agreed-upon sections 1 and 2 of article XVI, permitted discipline and dischargematters to be subject to the grievance steps (as distinguished from the arbitrationsteps) of article XVI, it seems strange indeed and inconsistent with normal bargainingmaneuvers, that, had the Company taken the position here attributed to it, the Uniondid not, during the course of its bargaining demands, request the company rep-resentativesto draw the distinction between grievance and arbitration in the applica-tion of the management clause.In any event, and recognizing that there may well have been some confusion ormisunderstanding between the parties on this point, caused perhaps by the factthat articleXVI, entitled "Grievance Procedure," contained both grievance andarbitration provisions, I credit Wilde's testimony to the effect that the Company waswilling throughout the entire negotiations to permit discipline and discharge to be apart of the grievance procedure.12ispremisedupon the proposition that, even apart from the impact of the managementclause, employees would not be permitted to file grievances involving disciplinary actions,in accordance with the Respondent's assertion, I do not so construe the definition agreedupon by the parties.Nor, in view of the fact that the Union agreed to it early in thenegotiations without objection, would it appear that the Union so construed the language.Thus, hypothetically, a disagreement between an employee and the company as to thejustification of the latter's imposition of disciplinary action would, in my opinion, fallwithin the ambit of "any difference . . . as to the meaning, application, or interpretationof any provision . ,of this agreement," and, as such, would qualify as a grievanceunder the contract definition.11A perusal of the October 1 statement of position reflects that, in addition to the abovereference, the Company, in stating its position, indicated at one point that "Unquestion-ably, the company has the right to maintain, as a counterproposal to the union's demandfor unlimited arbitration, that certain prerogatives be withdrawn fromarbitration..11[Emphasis supplied.]Under these circumstances, I find, notwithstanding the Company'sbroad reference to "Grievance Procedure" in outlining its position on October 1, that theCompany was in fact referring only to the arbitration machinery in article XVI. and that,at the time that the Company made the offer to substitute the new clause at the September 4bargaining session, the union representatives were, or should have been, aware of this fact12The one portion of testimony throughout the entire record which, on its face perhaps,would tend to question Wilde's testimony on this matter is that of Jones, who, at one MAYES BROS., INCORPORATED187On the record as a whole, I find that the impasse in bargainingwhich occurred onSeptember4, and finally on November 21, was predicatedupon the failure of theparties to agree upon unlimited arbitration as to matters relating to discharge,and that,at no time during the course of bargaining negotiationsbetween the parties did theCompany insistupon removing from grievance procedures(as distinguished fromarbitration procedures)matters of disciplineand discharge.13Accordingly, I findthat the GeneralCounselhas failedto prove bya preponderanceof the evidence theallegationsof the complaint,14 and specificallythat theRespondentrefusedto bargainin good faithby insisting,as a condition precedent to signing an agreement,that theUnion forfeit its statutoryduty to represent Respondent's employees as to disciplineand discharge.15Upon the basis of the foregoing findings of fact,and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Mayes Bros., Incorporated,is engaged in commerce within the meaning of Sec-tion2(6) and (7) of the Act.2.InternationalChemicalWorkers Union, AFL-CIO,isa labor organizationwithin themeaning of Section2(5) of the Act.3.TheRespondent has not engaged in any unfair labor practices as alleged in thecomplaint.16RECOMMENDED ORDERIt is hereby recommended that the complaint be dismissed in its entirety.point,testified as follows with respect to a discussion had on November 21 when theCompany,although adhering to Its stand that discharge matters be withheld from arbi-tration, receded from its prior position by proposing that discipline matters be subject toarbitration:"It first started when Mr Wilde and Mr. Mayes both made the same argu-ment they made all the way through it, they did not intend to have the authority theyhad before placed in the hands of anyone else; they said there would be mass confusionwith everyone running and filing grievances every time they wanted to have a layoff. Sothey had to reserve that right."Because of the context in which this occurred, andbased upon other evidence already alluded to, I am of the opinion,and so find, that theemphasis here, as it had been throughout the negotiations,was on the Company's in-sistence that it reserve to itself the right to havefinalauthority over discharge or layoffs,and was Intended only as a reiteration of its position as to the limitation of arbitrationprocedures.18Having made this factual finding,I deem it unnecessary to pass upon certain legalIssues posed by the'General Counsel in his brief concerning the "right to grieve" and thewaiver of Section 7 rights by a bargaining representative14As of September 4, although most of the contract provisions had been tentativelyagreed upon,the parties were still in the process of exchanging proposals In an effort toresolve the major barrier to a complete agreement,namely, unlimited arbitrationTherehad been no change in the status of contract negotiations when, by letter of September 10,the Union proposed that the Company sign the contract"as proposed at our latest bargain-ing session on September 4, 1962 . . . " Under these circumstances,I find without meritthe complaint allegation charging the Respondent with a refusal to bargain based upon itsrefusal to execute a written contract on September 12.Similarly,I find no merit to the allegation that on or about November 21, the Respond-ent receded from formerly agreed-upon provisions of the proposed contract as to seniorityand duration of contract.At this, the final bargaining session, contrasted with theUnion's failure to come forward with any new proposals for breaking the deadlock, theCompany submitted for the Union'sconsideration a set of new proposals.The Com-pany's offer to make a substantial concession with respect to permitting arbitration ofdisciplinematters was made contingent upon the Union's agreement to accept changesin the tentatively agreed-upon seniority and duration clausesRegardless of the economicImpact placed upon these suggested changes 'by the parties,respectively,the fact remainsthat they were mere proposals submitted as an alternative to the tentatively agreed uponprovisions,and, as such,do not warrant a finding that the Respondent had abdicated itsearlier agreement to accept the other provisions15 SeeN L.R B. v. United Clay Mines Corporation,219 F. 2d 120 (C.A. 6) ,see alsoN L.R B v. American National Insurance Co.,343 U'S. 395.16During the course of the hearing I reserved ruling on Respondent'smotion to dismissspecific allegations of the complaintConsistent with my finding and conclusion that nounfair labor practices were committed by the Respondent,such motion is hereby granted.